DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 6-13 are 15-25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 appears to depend on claim 1.  However, the preamble of claim 6 is not the same as the preamble of claim 1.  Claim 1’s preamble is directed to an acquisition kit; while claim 6’s preamble is directed to a method for acquiring an image.  Therefore, claim 6 fails to further limit the subject matter (an acquisition kit) of claim 1.  
Claim 8 appears to depend on claim 6.   However, the preamble of claim 8 is not the same as the preamble of claim 6.  Claim 6’s preamble is directed to a method for . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All dependent claims are rejected herein base on dependency of the rejected base claims 6 and 8.   

Claim Objections
4.	Claims 20-25 are objected to under 37 CFR 1.75(c) as being in improper form because they depend on two sets of claim(s) to different features.  Note that a multiple dependent claim shall refer back to previous claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 20-25 have not been further treated on the merits.


Claim Rejections - 35 USC § 102/103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, 6-7, 15-18, 26, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tod et al. (2016/0228213). 
Regarding claim 1, Tod et al. an acquisition kit comprising: an image acquisition apparatus (Fig. 3) that is configured to acquire an image of at least part of arches of a patient and is configured to be positioned by the patient or by a person without professional training before actuating said image acquisition apparatus to acquire the image of at least part of the arches of the patient, the image acquisition apparatus being configured to supply images that are color images and/or infrared images, said images containing pixels, the image acquisition apparatus comprising: a display screen for displaying an image that is acquired by the image acquisition apparatus, wherein the 
Tod et al. discloses a computer memory containing information on target acquisition conditions, the target acquisition conditions being conditions in which the image acquisition apparatus is positioned, relative to the patient, in a predetermined position, to acquire the image of at least part of the arches of the patient; and a computer program (i.e. application software) comprising program code instructions for displaying, on said display screen, a preview image including, as a polarizing means, a reference 1000 in a position on the display screen such that, when a part (i.e. teeth) of the patient matches the reference 1000 on the display screen, the image acquisition apparatus is positioned according to a predetermined viewing angle and/or a view at a predetermined distance relative to the patient, so that the image acquisition apparatus is positioned according to the target acquisition conditions (Figs. 3, 10; paragraphs 43- 64).  
Note that Tod et al. discloses: 
In paragraph [0043]:  The system 100 includes a mobile phone 102 (i.e. computational device) executing application software (i.e. an App), and equipped with a camera for capturing images of teeth.
In paragraph [0064]: Turning to FIG. 10, the patient's smart phone 102 displays a reference location and orientation 1000, in the form of silhouetted and superimposed teeth, for locating and orienting the patient's teeth in the captured image.  


As to claims 6-7, Tod et al. discloses the image acquisition kit as claimed as detailed above with respect to claim 1.  Particularly, Tod et al. discloses in Fig. 10, the patient positioning of the acquisition apparatus so as to match the patient’s teeth with the reference 1000 on the acquisition apparatus, and acquiring of the preview image in the positioning of the acquisition apparatus (Fig. 10; paragraph 64).  The recited steps would have been naturally carried out when using Tod et al.’s system.   
As to claims 15-18, Tod et al. shows a total or partial superimposition of the reference 1000 and the patient’s teeth; the reference 1000 is a three-dimensional digital reference model of at least part of arches of the patient; no reference mark is set directly on the teeth, gingiva, or dental arch of the patient (Fig. 10; paragraph 64). 
As to claim 26, Tod et al. discloses the reference 1000 is immobile on the display screen (Fig. 10; paragraph 64). 

9.	Claims 1, 4-6, 14, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al. in view of Blanding (2006/0040230). 
Note that the base claims 1 and 6 each recites in two alternatives “when a part of the patient or a register mark born by a reference frame added to the patient” (claim 1 lines 17-18; claim 6 lines 7-8).  Accordingly, Tod et al. discloses a part (i.e. teeth) of the patient matches the reference 1000 on the display screen (see Fig. 10, paragraph 64) as detailed above according to claim 1.  

Blanding discloses a reference frame which is a dental separator 20 (Fig. 2) having a plurality of register marks, i.e. tracking devices, which are non-aligned and coplanar for matching with references on the display. (Figs. 1-3; paragraph 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tod et al. by providing a dental separator in order to effectively retract the patient’s lips and providing a template frame in capturing the image as taught by Blanding.  
Furthermore, Tod/Blanding fails to explicitly disclose the register mark is arranged so that, when it matches with the reference on the screen it is less than 1 cm from an edge of the screen.  Such arrangement and/or position of the register marks on the retractor and the matched reference on the screen is very well known to be accomplished according to the viewer’s desire as to how to view the image on the screen.  For example, one may use the zoom in or out technique to make the image bigger or smaller on the screen, the drag and move image technique to move the image on the screen.  Thus such claimed range of less than 1 cm from an edge of the screen would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  




Response to Arguments
10.	Applicant’s arguments regarding the amendments made to the claims have been fully considered and are persuasive as having overcome the ground(s) of rejection under Bland and Charles.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tod et al. as detailed above.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772